










AMENDED AND RESTATED REIMBURSEMENT AGREEMENT


Dated as of December 20, 2013
Between
iROBOT CORPORATION
and
BANK OF AMERICA, N.A.






--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    14
1.03    Accounting Terms    15
1.04    Rounding    15
1.05    References to Agreements and Laws    15
1.06    Exchange Rates; Currency Equivalents    15
1.07    Additional Alternative Currencies    16
1.08    Change of Currency    16
1.09    Letter of Credit Amounts    16
Article II. THE COMMITMENT AND L/C CREDIT EXTENSIONS    17
2.01    Letters of Credit    17
2.02    Termination or Reduction of Commitment    22
2.03    Repayment of L/C Obligations    23
2.04    Fees    23
2.05    Computation of Interest and Fees    23
2.06    Payments Generally    23
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY    24
3.01    Taxes    24
3.02    Increased Cost and Reduced Return; Capital Adequacy    25
3.03    Requests for Compensation    25
3.04    Survival    25
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    26
4.01    Conditions of Initial L/C Credit Extension    26
4.02    Conditions to all L/C Credit Extensions    27
Article V. REPRESENTATIONS AND WARRANTIES    27
5.01    Existence, Qualification and Power; Compliance with Laws    28
5.02    Authorization; No Contravention    28
5.03    Governmental Authorization; Other Consents    28
5.04    Binding Effect    28
5.05    Financial Statements; No Material Adverse Effect    28
5.06    Litigation    29
5.07    No Default    29
5.08    Ownership of Property; Liens    29
5.09    Environmental Compliance    29
5.10    Insurance    29
5.11    Taxes    30

i



--------------------------------------------------------------------------------




5.12    ERISA Compliance    30
5.13    Subsidiaries    30
5.14    Margin Regulations; Investment Company Act    30
5.15    Disclosure    31
5.16    Compliance with Laws    31
5.17    Intellectual Property; Licenses, Etc.    31
Article VI. AFFIRMATIVE COVENANTS    31
6.01    Financial Statements    32
6.02    Certificates; Other Information    32
6.03    Notices    33
6.04    Payment of Obligations    34
6.05    Preservation of Existence, Etc    34
6.06    Maintenance of Properties    34
6.07    Maintenance of Insurance    34
6.08    Compliance with Laws    34
6.09    Books and Records    34
6.10    Inspection Rights    35
6.11    Use of Proceeds    35
Article VII. NEGATIVE COVENANTS    35
7.01    Liens    35
7.02    Investments    36
7.03    Indebtedness    36
7.04    Fundamental Changes    37
7.05    Dispositions    37
7.06    Restricted Payments    38
7.07    Change in Nature of Business    38
7.08    Transactions with Affiliates    38
7.09    Burdensome Agreements    38
7.10    Use of Proceeds    39
7.11    Financial Covenants    39
7.12    Accounts    39
Article VIII. EVENTS OF DEFAULT AND REMEDIES    39
8.01    Events of Default    39
8.02    Remedies Upon Event of Default    41
8.03    Application of Funds    42
Article IX. MISCELLANEOUS    42
9.01    Amendments; Etc.    42
9.02    Notices and Other Communications; Facsimile Copies    42
9.03    No Waiver; Cumulative Remedies    43
9.04    Attorney Costs, Expenses and Taxes    43
9.05    Indemnification by the Borrower    43

ii



--------------------------------------------------------------------------------




9.06    Payments Set Aside    44
9.07    Successors and Assigns    44
9.08    Confidentiality    46
9.09    Set-off    47
9.10    Interest Rate Limitation    47
9.11    Counterparts    47
9.12    Integration    47
9.13    Survival of Representations and Warranties    47
9.14    Severability    48
9.15    Governing Law    48
9.16    Waiver of Jury Trial    48
9.17    No Advisory or Fiduciary Responsibility    49
9.18    Electronic Execution of Assignments and Certain Other Documents    49
9.19    USA PATRIOT Act Notice    49
9.20    Time of the Essence    50
9.21    Existing Agreement    50
9.22    ENTIRE AGREEMENT    50
9.23    Judgment Currency    50


SCHEDULES
5.05    Supplement to Interim Financial Statements
5.06    Litigation
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments
5.17    Intellectual Property Matters
7.01    Existing Liens
7.03    Existing Indebtedness
9.02    Lending Office, Addresses for Notices
EXHIBITS
Form of
C    Compliance Certificate



iii



--------------------------------------------------------------------------------




AMENDED AND RESTATED REIMBURSEMENT AGREEMENT
WHEREAS, iRobot Corporation, a Delaware corporation (the “Borrower”) and BANK OF
AMERICA, N.A. (the “Lender”) entered into a certain loan arrangement, which loan
arrangement is evidenced by, among other documents and instruments, a certain
Reimbursement Agreement dated January 4, 2011, as amended (as amended, the
“Existing Reimbursement Agreement”); and
WHEREAS, the Lender has agreed to the request of the Borrower to amend and
restate the Existing Reimbursement Agreement
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledge, the Borrower and the Lender hereby agree that
the Existing Reimbursement Agreement is hereby amended and restated as follows:
Article I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Amended and Restated Reimbursement
Agreement (the “Agreement”), the following terms shall have the meanings set
forth below:
“Adjusted EBITDA” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Net Income for such period plus (a)
the following to the extent deducted in calculating such Net Income: (i)
interest charges for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) any extraordinary
losses, expenses or charges, including asset impairment charges and
restructuring charges (v) non-cash charges related to compensation expense,
including stock based compensation, and (vi) all expenses associated with merger
and acquisition opportunities and transactions explored or completed within the
applicable period up to a maximum of $1,500,000 of expenses per opportunity or
transaction minus (b) the following: (i) any extraordinary gains to the extent
increasing Net Income and (ii) all non-cash items increasing Net Income for such
period.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agreement” means this Amended and Restated Reimbursement Agreement.
“Agreement Currency” means as defined in Section 9.23 hereof.

1



--------------------------------------------------------------------------------




“Alternative Currency” means each of Euro, Sterling, Yen, Rupees and each other
currency (other than Dollars) that is approved in accordance with Section 1.08.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.
“Applicable Rate” means a per annum rate as provided in the pricing grid
provided below based upon the applicable ratio of Total Funded Debt to Adjusted
EBITDA as shown on the most recent financial statements of the Borrower
furnished to the Lender.
Total Funded Debt/Adjusted EBITDA
Letter of Credit Margin
Base Rate Margin
Unused Fee
>2.0x
150 bps
0 bps
25 bps


1.0x to 2.0x
125 bps
0 bps
25 bps


<1.0x
100 bps
0 bps
25 bps





“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Attorney Costs” means and includes all reasonable documented fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.

2



--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a L/C Borrowing that bears interest based on the Base
Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located.
“Cash Collateralize” has the meaning specified in Section 2.01(f).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means the obligation of the Lender to make L/C Credit Extensions
hereunder in an aggregate amount at any one time not to exceed Five Million
($5,000,000) Dollars, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Compensating Balances” has the meaning specified in Section 2.04(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

3



--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means borrowing of a L/C Credit Extension.
“Current Assets” means the aggregate of cash plus short term marketable
securities plus accounts receivable plus auction rate securities held on
Borrower’s balance sheet.
“Current Liabilities” means the current portion of the Borrower’s obligations
for borrowed money (including Obligations hereunder).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum; in
each case to the fullest extent permitted by applicable Laws.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBIT” means earnings before interest and taxes all as determined in accordance
with GAAP, consistently applied.
“Eligible Assignee” has the meaning specified in Section 9.07(f).

4



--------------------------------------------------------------------------------




“EMU Legislation” means the legislative measure of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Rate” means:

5



--------------------------------------------------------------------------------




(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated December 20, 2013 among the Borrower, the administrative agent named
therein, and the Lender, as amended.
“Existing Letters of Credit” means Letter of Credit No. 68018099 in the amount
of One Million Dollars ($1,000,000.00) issued on April 6, 2007 on behalf of the
Borrower for the benefit of Div Bedford, LLC, Letter of Credit No. 68087678 in
the amount of Seventy Three Thousand Nine Hundred Eighteen Dollars ($73,918.00)
issued on October 23, 2012 on behalf of the Borrower for the benefit of MCB
Bank, Pakistan, Letter of Credit No. 68099286 in the amount of One Hundred
Twenty Nine Thousand Three Hundred Fifty Six Dollars ($129,356.00) issued on
October 30, 2013 on behalf of the Borrower for the benefit of MCB Bank,
Pakistan, Letter of Credit No. 68058686 in the amount of Forty Three Thousand
Nine Hundred Sixteen Dollars and Sixty Six Cents ($43,916.66) issued on May 3,
2011 on behalf of the Borrower for the benefit of Bank of America, Letter of
Credit No. 68061964 in the amount of One Hundred Twenty One Thousand Four
Hundred Six Dollars and Forty Cents ($121,406.40) issued on October 28, 2011 on
behalf of the Borrower for the benefit of Bank of America, Letter of Credit No.
68064958 in the amount of Eleven Thousand Euros (€11,000.00) issued on February
21, 2012 on behalf of the Borrower for the benefit of Bank of America, and
Letter of Credit No. 68089356 in the amount of One Hundred Eighty Seven Thousand
Five Hundred One Dollars and Ninety One Cents ($187,501.91) issued on January
18, 2013 on behalf of the Borrower for the benefit of Bank of America.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

6



--------------------------------------------------------------------------------




transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Lender on such day on such transactions as determined by the
Lender.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Fee” means 1/8% of the amount of any Letter of Credit.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum

7



--------------------------------------------------------------------------------




distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.01(c)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(c)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(d)    net obligations of such Person under any Swap Contract;
(e)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(f)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(g)    capital leases and Synthetic Lease Obligations; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Liabilities” has the meaning specified in Section 9.05.
“Indemnitees” has the meaning specified in Section 9.05.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

8



--------------------------------------------------------------------------------




“Interest Coverage” means the ratio of EBIT to interest expense.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998: published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Judgment Currency” means as described in Section 9.23 hereof.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing” has the meaning specified in Section 2.01(c)(i).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
unreimbursed drawings under all Letters of Credit.

9



--------------------------------------------------------------------------------




“Lending Office” means the office or offices of the Lender described as such on
Schedule 9.02, or such other office or offices as the Lender may from time to
time notify the Borrower.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. Letters of Credit may be issued in Dollars or in
an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.
“Letter of Credit Expiration Date” means the day that is three hundred sixty
five (365) days after the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan Documents” means this Agreement and the Letter of Credit Application.
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or, condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of the Loan Documents to which it is a party.
“Maturity Date” means December 20, 2018.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Income” shall mean net income as determined in accordance with GAAP.
“Obligations” means all advances to, and debts, liabilities, obligations
(including, without limitation, for reimbursement in connection with guaranties
and Letters of Credit, L/C Obligations, or in connection with any depository,
cash management and/or treasury management services or products provided by the
Lender or any of its affiliates to the Borrower including ePayables Solution),
agreements, undertakings, covenants and duties of, the Borrower arising under
any Loan Document, Swap Contract, or otherwise with respect to Letter of Credit,

10



--------------------------------------------------------------------------------




or under the Lender’s Treasury Services Terms and Conditions, or under any other
agreements or documents of every kind relating to any depository, treasury
services products or cash management services provided by the Lender for the
benefit of or otherwise in respect of the Borrower (including all renewals,
extensions, amendments), including with limitation all interest, fees, charges,
and amounts chargeable to Borrower, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Outstanding Amount” means on any date, the amount of L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.
“Participant” has the meaning specified in Section 9.07(c).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means an acquisition of the capital stock or the
property of another Person, whether or not involving a merger or consolidation
with such other Person by the Borrower (so long as the Borrower is the surviving
entity) or any Subsidiary of the Borrower, provided that (i) the ratio of Total
Funded Debt to Adjusted EBITDA inclusive (after giving effect to such
acquisition on a pro forma basis) is less than or equal to 3.25 to 1.0; and (ii)
the Borrower shall have delivered to the Lender a pro forma compliance
certificate demonstrating

11



--------------------------------------------------------------------------------




compliance with Section 7.11, inclusive (after giving effect to such acquisition
on a pro forma basis) and certifying that no Default or Event of Default would
exist after giving effect to such acquisition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Prime Rate” shall mean, on any day, the rate of interest per annum then most
recently established by Lender as its "prime rate." Any such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by Lender to any customer or a favored
rate and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and Lender may make various
business or other loans at rates of interest having no relationship to such
rate.”
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means with respect to an L/C Credit Extension, a
Letter of Credit Application.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Lender under any
Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Lender shall determine.

12



--------------------------------------------------------------------------------




“Rupees” means the lawful currency of the Republic of India.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Spot Rate” for a currency means the rate determined by the Lender to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

13



--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Threshold Amount” means Two Million Five Hundred Thousand Dollars
($2,500,000.00).
“Total Funded Debt” means the aggregate outstanding amount of all indebtedness
of Borrower.
“Total Outstandings” means the aggregate Outstanding Amount of all L/C
Obligations.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unused Fee” has the meaning specified in Section 2.04(a).
“Unreimbursed Amount” has the meaning specified in Section 2.01(c)(i).
“Yen” means the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (%3)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

14



--------------------------------------------------------------------------------




(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (%3) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(a)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not

15



--------------------------------------------------------------------------------




prohibited by any Loan Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
1.06    Exchange Rates; Currency Equivalents. (%3) The Lender shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of L/C Credit Extensions and Outstanding Amounts denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date an shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amounts as so determined
by the Lender.
(a)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Lender.
1.07    Additional Alternative Currencies. The Borrower may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Lender.
(a)    Any such request shall be made to the Lender not later than 11:00 a.m.,
20 Business Days prior to the date of the desired L/C Credit Extension (or such
other time or date as may be agreed by the Lender, in its sole discretion).
(b)    Any failure by Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by Lender to
permit Letters of Credit to be issued in such requested currency. If the Lender
consents to the issuance of Letters of Credit in such requested currency, the
Lender shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances by the approving L/C Issuer. If the Lender shall fail
to obtain consent to any request for an additional currency under this Section
1.07, the Lender shall promptly so notify the Borrower.
1.08    Change of Currency. Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement

16



--------------------------------------------------------------------------------




in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Lender may from time to time specify to be
appropriate to reflect the adoption or abandonment of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Application related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
Article II.    
THE COMMITMENT AND L/C CREDIT EXTENSIONS
2.01    Letters of Credit.
(e)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend or renew Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (B) to honor drafts
under the Letters of Credit; provided that the Lender shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit if as of the
date of such L/C Credit Extension, the Total Outstandings would exceed the
Commitment. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

17



--------------------------------------------------------------------------------




(ii)    The Lender shall be under no obligation to issue any Letter of Credit
if:
(A)    The expiration date of such requested Letter of Credit will occur after
the Letter of Credit Expiration Date;
(B)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;
(C)    subject to Section 2.01(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal;
(D)    the issuance of such Letter of Credit would violate one or more policies
of the Lender;
(E)    except as otherwise agreed by the Lender, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency or
Lender does not as of the issuance date of such requested Letter of Credit issue
Letters of Credit in the requested currency; or
(F)    UNLESS SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT, SUCH LETTER OF CREDIT
CONTAINS ANY PROVISIONS FOR AUTOMATIC REINSTATEMENT OF THE STATED AMOUNT AFTER
ANY DRAWING THEREUNDER.
(iii)    The Lender shall be under no obligation to amend any Letter of Credit
if (A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(f)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

18



--------------------------------------------------------------------------------




(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Lender in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower. Such L/C Application must be received by the Lender not
later than 1:00 p.m., at least two Business Days (or such later date and time as
the Lender may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Lender: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Lender may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the Lender (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Lender may
require.
(ii)    Upon the Lender’s determination that the requested issuance or amendment
is permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender's usual and
customary business practices.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has (A) automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”) or (B) an expiry date of more than twelve
months after the date of issuance; provided that any such Auto-Renewal Letter of
Credit must permit the Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Lender shall, subject
to the terms and conditions set forth herein, permit the renewal of such Letter
of Credit to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Lender shall have no obligation to permit the
renewal of any Auto-Renewal Letter of Credit at any time if it has determined
that it would have no

19



--------------------------------------------------------------------------------




obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.01(a)(ii) or
otherwise).
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Lender will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment.
(g)    Drawings and Reimbursements.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the Lender in such Alternative Currency,
unless (A) the Lender (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Lender promptly following the receipt of the notice of drawing that the Borrower
will reimburse the Lender in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Lender shall notify the Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the Lender under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the Lender under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the Lender, the
Borrower shall be deemed to have requested a borrowing (the “L/C Borrowing”) of
a Base Rate Loan to be disbursed on the Honor Date in an amount equal to the
amount of such unreimbursed drawing, subject to the amount of the unutilized
portion of the Commitment and the conditions set forth in Section 4.02. All L/C
Borrowings shall be denominated in Dollars.
(ii)    If the Borrower fails to reimburse the Lender for any drawing under any
Letter of Credit (whether by means of a borrowing or otherwise), such
unreimbursed amount shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.
(h)    Obligations Absolute. The obligation of the Borrower to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

20



--------------------------------------------------------------------------------




(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law, in each such case, other than any
such payment resulting from the gross negligence or willful misconduct of the
Lender;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower; or
(vi)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.
(i)    Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or

21



--------------------------------------------------------------------------------




transferee at law or under any other agreement. None of the Lender, any of its
Affiliates, any of the respective officers, directors, employees, agents or
attorneys-in-fact of the Lender and its Affiliates, nor any of the respective
correspondents, participants or assignees of the Lender shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.01(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Lender, and
the Lender may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Lender's willful
misconduct or gross negligence or the Lender's willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(j)    Cash Collateral. Upon the request of the Lender, (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has not been reimbursed on the applicable Honor Date in accordance with
Section 2.01(c), or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall promptly Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the applicable Honor Date or the Letter of Credit Expiration
Date, as the case may be). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Lender, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably to the Lender. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Lender a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash collateral shall be maintained in blocked,
non-interest bearing deposit accounts at the Lender.
(k)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
(l)    Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum

22



--------------------------------------------------------------------------------




amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. The
Borrower shall pay to the Lender a Fronting Fee in connection with the issuance
of a Letter of Credit.
(m)    Documentary and Processing Charges Payable to Lender. The Borrower shall
pay to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(n)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
2.02    Termination or Reduction of Commitment. The Borrower may, upon notice to
the Lender, terminate the Commitment, or from time to time permanently reduce
the Commitment; provided that (i) any such notice shall be received by the
Lender not later than 1:00 p.m., five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $250,000 or any whole multiple of $50,000 in excess thereof,
and (iii) the Borrower shall not terminate or reduce the Commitment if, after
giving effect thereto and to any concurrent prepayments hereunder, the total L/C
Obligations would exceed the Commitment.
2.03    Repayment of L/C Obligations. Each L/C Borrowing is due and payable on
demand. Each L/C Borrowing and any other amount payable by Borrower under any
Loan Document that is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, upon demand, by acceleration or otherwise,
shall bear interest at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws. Accrued
and unpaid interest as set forth above (including interest on past due interest)
shall be due and payable upon demand. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
2.04    Fees.
(a)    Unused Fee. Borrower shall maintain on deposit with the Lender collected
funds equal to the greater of: (a) fifty percent (50%) of total cash or cash
equivalents of the Borrower available for investment up to a maximum of Forty
Million ($40,000,000.00) Dollars; or (b) Twenty Five Million ($25,000,000.00)
Dollars (the “Compensating Balances”). If

23



--------------------------------------------------------------------------------




the Borrower fails to maintain the Compensating Balances, the Borrower shall pay
during such quarter an unused fee (“Unused Fee”) equal to the amount shown in
the pricing grid in the definition of Applicable Margin times the difference
between the Commitment and the average Total Outstandings during the quarter.
(b)    Commitment Fee. Upon the issuance of a Letter of Credit, Borrower shall
pay to Lender a commitment fee equal to the Applicable Rate times the Total
Outstandings of such Letter of Credit.
2.05    Computation of Interest and Fees.
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each L/C Borrowing for the day on which the L/C
Borrowing is made, and shall not accrue on a L/C Borrowing, or any portion
thereof, for the day on which the L/C Borrowing or such portion is paid,
provided that any L/C Borrowing that is repaid on the same day on which it is
made shall, subject to Section 2.03(a), bear interest for one day.”
2.06    Payments Generally.
(c)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. All payments received by the Lender after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(d)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(e)    Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any L/C Borrowing in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
any L/C Borrowing in any particular place or manner.
Article III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(b)    Any and all payments by the Borrower to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or

24



--------------------------------------------------------------------------------




similar charges, and all liabilities with respect thereto, excluding taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Lender is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), the Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Lender the original or a
certified copy of a receipt evidencing payment thereof.
(c)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
(d)    If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Lender, the Borrower shall also pay to the Lender, at the time interest is paid,
such additional amount that the Lender reasonably specifies is necessary to
preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) that the Lender would have received if
such Taxes or Other Taxes had not been imposed.
(e)    The Borrower agrees to indemnify the Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the Lender, (ii)
amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
other than Taxes or liability resulting from the Lender’s gross negligence or
willful misconduct. Payment under this subsection (d) shall be made within 30
days after the date the Lender makes a demand therefor.
3.02    Increased Cost and Reduced Return; Capital Adequacy.
(a)    If the Lender determines that as a result of the introduction of or any
Change in Law, or the Lender’s compliance therewith, there shall be any increase
in the cost to the Lender of agreeing to make or making, funding or issuing
Letters of Credit, or a reduction in the amount received or receivable by the
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in

25



--------------------------------------------------------------------------------




the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which the Lender is organized or has its Lending
Office, and (iii) any other condition, cost or expense affecting this Agreement
or any Letter of Credit or participation therein, then from time to time upon
demand of the Lender, the Borrower shall pay to the Lender such additional
amounts as will compensate the Lender for such increased cost or reduction.
(b)    If the Lender determines that the introduction of any Change in Law
regarding capital adequacy or in the interpretation thereof, or compliance by
the Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of the Lender or any corporation controlling the
Lender as a consequence of the Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and the Lender’s
desired return on capital), then from time to time upon demand of the Lender,
the Borrower shall pay to the Lender such additional amounts as will compensate
the Lender for such reduction.
3.03    Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, the Lender may
use any reasonable averaging and attribution methods. Any claim for compensation
under this Article III shall be made by the Lender within a reasonable time
after it becomes aware of the circumstances giving rise to such claim.
3.04    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.
Article IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial L/C Credit Extension. The obligation of the Lender
to make its initial L/C Credit Extension hereunder is subject to satisfaction of
the following conditions precedent:
(c)    The Lender’s receipt of the following, each of which shall be originals
or facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Lender and its legal counsel:
(iv)    executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the Lender
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in

26



--------------------------------------------------------------------------------




connection with this Agreement and the other Loan Documents to which the
Borrower is a party;
(vi)    such documents and certifications as the Lender may reasonably require
to evidence that the Borrower is duly organized or formed, and that the Borrower
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vii)    a favorable opinion of Goodwin Procter LLP, counsel to the Borrower,
addressed to the Lender, as to such matters concerning the Borrower and the Loan
Documents as the Lender may reasonably request;
(viii)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(ix)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;;
(x)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xi)    such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require.
(d)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(e)    The Borrower shall have paid all Attorney Costs of the Lender to the
extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).
4.02    Conditions to all L/C Credit Extensions. The obligation of the Lender to
honor any request for a L/C Credit Extension is subject to the following
conditions precedent:

27



--------------------------------------------------------------------------------




(c)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such L/C Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(d)    No Default shall exist, or would result from such proposed L/C Credit
Extension or from the application of the proceeds thereof.
(e)    The Lender shall have received a Request for L/C Credit Extension in
accordance with the requirements hereof.
(f)    In the case of a L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Lender would make it
impracticable for such L/C Credit Extension to be denominated in the relevant
Alternative Currency
Each Request for L/C Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable L/C
Credit Extension.
Article V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:
5.01    Existence, Qualification and Power; Compliance with Laws. Borrower (a)
is a corporation duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any

28



--------------------------------------------------------------------------------




breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
in each case referred to in clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower that is party
thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated September 30, 2013, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements as required by SEC
guidelines.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

29



--------------------------------------------------------------------------------




5.06    Litigation. Except as specifically disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
prevent, hinder or delay this Agreement or any other Loan Document, or any of
the transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
5.11    Taxes The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
5.12    ERISA Compliance.

30



--------------------------------------------------------------------------------




(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened (in writing) claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.13    Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Lender all agreements and
instruments to which it or any of its Subsidiaries is subject that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (in writing) by or on behalf of the Borrower

31



--------------------------------------------------------------------------------




to the Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by or when taken together with other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
5.16    Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc.
The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened in writing, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Article VI.    
AFFIRMATIVE COVENANTS
So long as the Commitment shall be in effect, any L/C Obligation or other
Obligation hereunder (other than unasserted contingent indemnification
obligations) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:
6.01    Financial Statements. Deliver to the Lender, in form and detail
reasonably satisfactory to the Lender:
(b)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in

32



--------------------------------------------------------------------------------




reasonable detail and prepared in accordance with GAAP, with such consolidated
financial statements audited and accompanied by a report and opinion of
PriceWaterhouseCoopers or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Lender, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(c)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(d)    as soon as available, but in any event within 90 days after the end of
such fiscal year of the Borrower, a budget for the then current year, in form
and substance reasonably satisfactory to the Lender.
As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Lender, in form and
detail reasonably satisfactory to the Lender:
(f)    [Reserved];
(g)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(h)    promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
(i)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which

33



--------------------------------------------------------------------------------




the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Lender pursuant hereto; and
(j)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.02; provided that: (i) if the Lender
so requests, the Borrower shall deliver paper copies of such documents to the
Lender until a written request to cease delivering paper copies is given by the
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Lender of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies (which may include electronic copies) of the
Compliance Certificates required by Section 6.02(b) to the Lender.
6.03    Notices. Promptly notify the Lender:
(c)    of the occurrence of any Event of Default;
(d)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(e)    of the occurrence of any ERISA Event; and
(f)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if

34



--------------------------------------------------------------------------------




unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness; except in
each case referred to in clause (a), (b) or (c), unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.
6.05    Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Lender of termination, lapse or cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating

35



--------------------------------------------------------------------------------




records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
Article VII.    
NEGATIVE COVENANTS
So long as the Commitment shall be in effect, any L/C Obligation or other
Obligation hereunder (other than unasserted contingent indemnification
obligations) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien or agree with
any other Person not to incur, assume or suffer to exist any Lien, upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(k)    Liens pursuant to any Loan Document;
(l)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(m)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(n)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(o)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(p)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to

36



--------------------------------------------------------------------------------




judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(q)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(r)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(s)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition.
7.02    Investments. Make any Investments, except:
(g)    Investments held by the Borrower or such Subsidiary in the form of cash
equivalents, short-term marketable securities or intermediate term government
bonds;
(h)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000.00 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(i)    Investments of the Borrower in any wholly-owned Subsidiary and
Investments of any wholly-owned Subsidiary in the Borrower or in another
wholly-owned Subsidiary;
(j)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(k)    Guarantees permitted by Section 7.03; and
(l)    Permitted Acquisitions.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(d)    Indebtedness under the Loan Documents;
(e)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid,

37



--------------------------------------------------------------------------------




and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder;
(f)    Guarantees of the Borrower in respect of Indebtedness outstanding on the
date hereof and listed on Schedule 7.03 unless otherwise permitted hereunder of
the Borrower;
(g)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(h)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); and
(i)    unsecured Indebtedness in an aggregate principal amount not to exceed
$500,000.00 at any time outstanding.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or a
wholly-owned Subsidiary.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii)

38



--------------------------------------------------------------------------------




the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(e)    Dispositions permitted by Section 7.04;
(f)    Licenses of IP Rights of similar assets of the Borrower in the ordinary
course of its business.
provided, however, that any Disposition pursuant to clauses (a) through (e)
shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person; and
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares provided the ratio of Total Funded Debt to
Adjusted EBITDA inclusive (after giving effect to such redemption on a pro forma
basis) is less than or equal to 3.25 to 1.0.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower

39



--------------------------------------------------------------------------------




or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Total Funded Debt/Adjusted EBITDA. Permit the ratio of Total Funded Debt
to Adjusted EBITDA to be greater than or equal to 3.50 to 1.0 measured quarterly
on a trailing four quarter basis.
(b)    Interest Coverage. Permit the Interest Coverage ratio to be less than 3.0
to 1.0 measured quarterly, on a trailing four quarters basis.
7.12    Accounts. Borrower shall maintain the Lender as the Borrower’s primary
depositing account.
Article VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(m)    Non-Payment. The Borrower fails to pay (i) within three days after the
same becomes due as required to be paid herein, any drawing under as Letter of
Credit, any amount of principal of any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any drawing or on any L/C
Obligation, or any fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(n)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10
or 6.11 or Article VII; or
(o)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(p)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein,

40



--------------------------------------------------------------------------------




in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or
(q)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(r)    Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(s)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(t)    Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the

41



--------------------------------------------------------------------------------




Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(u)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(v)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations (other than unasserted
contingent indemnification obligations), ceases to be in full force and effect;
or the Borrower in writing contests in any manner the validity or enforceability
of any Loan Document; or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.
(w)    Existing Credit Agreement. The occurrence of an Event of Default (as
defined therein) or termination of the Existing Credit Agreement.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
(j)    declare any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;
(k)    declare the unpaid principal amount of all outstanding L/C Borrowings and
any reimbursement obligations arising from drawing under any Letter of Credit,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
(l)    require that the Borrower Cash Collateralize the aggregate undrawn amount
of all outstanding Letters of Credit; and
(m)    exercise all rights and remedies available to it under the Loan Documents
or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, any obligation of the

42



--------------------------------------------------------------------------------




L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding L/C Borrowings and any unpaid
reimbursement obligations arising from drawing under any Letter of Credit and
all interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of Borrower to Cash Collateralize the aggregate
undrawn amount of all outstanding Letters of Credit as aforesaid shall
automatically become effective, in each case without further act of Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the L/C Borrowings and unreimbursed drawings have
automatically become immediately due and payable and the aggregate undrawn
amount of all outstanding Letters of Credit has automatically been required to
be Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender to the
Obligations in such order as it elects in its sole discretion.
Article IX.    
MISCELLANEOUS
9.01    Amendments; Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Lender
and the Borrower, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
9.02    Notices and Other Communications; Facsimile Copies.
(c)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or electronic mail address specified
for notices to the applicable party on Schedule 9.02; or to such other address,
facsimile number or electronic mail address as shall be designated by such party
in a notice to the other party. All notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the telephone
number specified for notices to the applicable party on Schedule 9.02, or to
such other telephone number as shall be designated by such party in a notice to
the other party. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail when delivered; provided, however, that notices and
other communications to the Lender pursuant to Article II shall not be effective
until actually received by the Lender. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
(d)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed

43



--------------------------------------------------------------------------------




originals and shall be binding on the Borrower and the Lender. The Lender may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Lender, its Affiliates, and their
respective officers, directors, employees, agents and attorneys-in-fact from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, other
than any such losses, costs, expenses and liabilities resulting from the
Lender’s gross negligence or willful misconduct. All telephonic notices to and
other communications with the Lender may be recorded by the Lender, and the
Borrower hereby consents to such recording.
9.03    No Waiver; Cumulative Remedies. No failure by the Lender to exercise,
and no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
9.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all costs and expenses reasonably incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses reasonably
incurred by the Lender and the cost of independent public accountants and other
outside experts retained by the Lender. All amounts due under this Section 9.04
shall be payable within thirty days after demand therefor. The agreements in
this Section shall survive the termination of the Commitment and repayment,
satisfaction or discharge of all other Obligations.
9.05    Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the

44



--------------------------------------------------------------------------------




Lender, its Affiliates, and their respective directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) the Commitment, any Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or, any Subsidiary or any Environmental Liability related in any way to
the Borrower or, any Subsidiary, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this Section
9.05 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitment and
the repayment, satisfaction or discharge of all the other Obligations.
9.06    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Lender, or the Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
9.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

45



--------------------------------------------------------------------------------




without the prior written consent of the Lender and the Lender may not assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (c) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    The Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of the L/C Obligations at the time owing to it) pursuant to
documentation acceptable to the Lender and the assignee, it being understood and
agreed that with respect to any Letters of Credit outstanding at the time of any
such assignment, the Lender may sell to the assignee a ratable participation in
such Letters of Credit. From and after the effective date specified in such
documentation, such Eligible Assignee shall be a party to this Agreement and, to
the extent of the interest assigned by the Lender, have the rights and
obligations of the Lender under this Agreement, and the Lender shall, to the
extent of the interest so assigned, be released from its obligations under this
Agreement (and, in the case of an assignment of all of the Lender’s rights and
obligations under this Agreement, shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.02, 9.04 and 9.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and shall continue to have all of the rights provided hereunder
to the Lender in its capacity as issuer of any Letters of Credit outstanding at
the time of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver any documents reasonably necessary or appropriate to give
effect to such assignment and to provide for the administration of this
Agreement after giving effect thereto.
(c)    The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender's rights and/or obligations
under this Agreement (including all or a portion of the outstanding Letters of
Credit and/or the reimbursement obligations in respect of Letters of Credit);
provided that (i) the Lender's obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the Borrower for
the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender's rights
and obligations under this Agreement. Any agreement or instrument pursuant to
which the Lender sells such a participation shall provide that the Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that the Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be made to such Participant, or (ii) reduce the principal, interest, fees or
other amounts payable to such Participant. Subject to subsection (d) of this
Section, the

46



--------------------------------------------------------------------------------




Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.02 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were the Lender.
(d)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 and 3.02 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.
(e)    The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for the Lender as a party hereto.
(f)    As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.
9.08    Confidentiality. The Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or

47



--------------------------------------------------------------------------------




the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Lender on a non-confidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any of its businesses, other than any
such information that is available to the Lender on a non-confidential basis
prior to disclosure by the Borrower, provided that, in the case of information
received from the Borrower after the date hereof, such information either (x)
consists of financial statements or (y) is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
9.09    Set-off. In addition to any rights and remedies of the Lender provided
by law, upon the occurrence and during the continuance of any Event of Default,
the Lender is authorized at any time and from time to time, without prior notice
to the Borrower, any such notice being waived by the Borrower to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the Borrower against any and all Obligations then due and owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
denominated in a currency different from that of the applicable deposit or
indebtedness. The Lender agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
9.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the L/C Borrowings or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

48



--------------------------------------------------------------------------------




9.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
9.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
9.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any L/C Credit Extension, and shall continue in full force and
effect as long as any Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
9.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.15    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS SITTING IN THE CITY OF BOSTON OR OF THE UNITED STATES FOR THE
EASTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER AND THE LENDER EACH CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO

49



--------------------------------------------------------------------------------




THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER AND THE LENDER EACH
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER AND THE
LENDER EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
9.16    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
9.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Lender and its
Affiliates are arm’s-length commercial transactions between the Borrower, and
its respective Affiliates, on the one hand, and the Lender and its Affiliates,
on the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for
Borrower, or any of its Affiliates, or any other Person and (ii) the Lender has
no obligation to the Borrower, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Lender
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, and its respective Affiliates, and Lender has
no obligation to disclose any of such interests to the Borrower or any

50



--------------------------------------------------------------------------------




of its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transactions contemplated hereby.
9.18    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
9.19    USA PATRIOT Act Notice.
Lender that is subject to the Act (as hereinafter defined) and the Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act. The Borrower agrees to, promptly following a request by the Lender, provide
all such other documentation and information that the Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
9.20    Time of the Essence.
Time is of the essence of the Loan Documents.
9.21    Existing Agreement.
Borrower acknowledges that as of the date hereof it does not have any offsets,
defenses or counterclaims against the Lender arising out of the Existing
Reimbursement Agreement or otherwise and to the extent that the Borrower has any
such claims, offsets, or defenses, it hereby WAIVES and RENOUNCES all such
claims, offsets or defenses. Upon execution of this Agreement the existing note
will be cancelled and returned to Borrower and all liabilities of Borrower shall
be extinguished thereunder and under the Existing Reimbursement Agreement.
9.22    ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY

51



--------------------------------------------------------------------------------




EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
9.23    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of Borrower in respect of any such sum
due from it to the Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Judgment Currency, the Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Lender from Borrower in the Agreement Currency,
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Lender against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the Lender in
such currency, the Lender agrees to return the amount of any excess to Borrower
(or to any other Person who may be entitled thereto under applicable law).

52



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
iROBOT CORPORATION




By: _/s/ ALISON DEAN______
Name: __Alison Dean________
Title: ___CFO____________




BANK OF AMERICA, N.A.




By: __/s/ SCOTT W. VOKEY______
Name: __Scott W. Vokey______
Title: __Senior Vice President__





53



--------------------------------------------------------------------------------




SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
NONE



Schedule 5.05, Page 1



--------------------------------------------------------------------------------




SCHEDULE 5.06
LITIGATION


None

Schedule 5.06, Page 1



--------------------------------------------------------------------------------




SCHEDULE 5.09
ENVIRONMENTAL MATTERS


None

Schedule 5.09, Page 1



--------------------------------------------------------------------------------




SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a).    Subsidiaries.
a.    iRobot Securities Corporation, a Massachusetts securities corporation
(FID: 203-911-125)
b.    iRobot US Holdings, Inc., a Delaware corporation (FID: 20-3635237)
c.    iRobot Holdings LLC, a Delaware corporation (FID: 20-3635307)
d.    iRobot (India) Private Limited, an Indian corporation (No.:
U72200KA2005PTC037429)
e.    iRobot Corporation a registered office in Hong Kong (No.
33844790-000-08-05-3)
f.    Guangzhou iRobot Robot Technology Consulting Company Limited


Part (b).    Other Equity Investments.
1/10/2012 Purchased 1,922,584 Series E Preferred Shares $6,000,000.15
1/14/2013 Purchased 640,861 Series E Preferred Shares $1,999,999.01



Schedule 5.13, Page 1



--------------------------------------------------------------------------------




SCHEDULE 5.17
INTELLECTUAL PROPERTY MATTERS
None





Schedule 5.17, Page 1



--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
Security interest in accounts arising from the Borrower’s sales of good or
performance of services to Brookstone Purchasing, Inc., granted to The CIT Group
Commercial Services, Inc. pursuant to UCC financing statement no. 61164292 filed
with the Delaware Secretary of State on April 6, 2006.
May 19, 2009 # 2009 1587366 MacQuarie Equipment Finance, LLC
Bloomfield Hills, MI 48302
# 2009 1620134 Assignment Filed 05-21-2009
Apr. 23, 2013 # 2013 1549212 U.S. Bank Equipment Finance, A
Division of U.S. Bank National
Association
Marshall, MN 56258
May 08, 2013 # 2013 1763060 U.S. Bank Equipment Finance, A
Division of U.S. Bank National
Association
Marshall, MN 56258





Schedule 7.01, Page 1



--------------------------------------------------------------------------------




SCHEDULE 7.03
EXISTING INDEBTEDNESS


Letter of Credit No. 68018099 in the amount of One Million Dollars
($1,000,000.00) issued on April 6, 2007 on behalf of the Borrower for the
benefit of Div Bedford, LLC,
Letter of Credit No. 68058686 in the amount Forty Three Thousand Nine Hundred
Thirteen Dollars and Sixty Six Cents ($43,913.66) issued on May 3, 2011 on
behalf of the Borrower for the benefit of Bank of America,
Letter of Credit No. 68061964 in the amount of One Hundred Twenty One Thousand
Four Hundred and Six Dollars and Forty Cents ($121,406.40) issued on October 28,
2011 on behalf of the Borrower for the benefit of Bank of America,
Letter of Credit No. 68064958 in the amount of Eleven Thousand Euros
(€11,000.00) issued on February 21, 2012 on behalf of the Borrower for the
benefit of Bank of America,
Letter of Credit No. 68087678 in the amount of Seventy Three Thousand Nine
Hundred and Eighteen Dollars ($73,918.00) issued on October 23, 2012 on behalf
of the Borrower for the benefit of MCB Bank, Pakistan,
Letter of Credit No. 68089356 in the amount One Hundred Eighty Seven Thousand
Five Hundred and One Dollars and Ninety One Cents ($187,501.91) issued on
January 18, 2013 on behalf of the Borrower for the benefit of Bank of America,
Letter of Credit No. 68099286 in the amount of One Hundred Twenty Nine Thousand
Three Hundred Fifty Six Dollars ($129,356.00) issued on October 30, 2013 on
behalf of the Borrower for the benefit of MCB Bank, Pakistan.

















Schedule 9.02, Page 1



--------------------------------------------------------------------------------








SCHEDULE 9.02
NOTICE ADDRESSES AND LENDING OFFICE
BORROWER:


iRobot Corporation
8 Crosby Drive
Bedford, Massachusetts 01730
Attention: Joseph P. Mullin
Telephone: (781) 418-3187
Facsimile: (781) 345-0201
Electronic Mail: jmulin@irobot.com
Website Address:    www.irobot.com


with a copy to:


Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Attention: Mark D. Smith
Telephone: (617) 570-1740
Facsimile: (617) 523-1231
Electronic Mail: marksmith@goodwinprocter.com
Website Address:    www.goodwinprocter.com


LENDER


Lending Office for Loans, payments with
respect thereto and payments of fees other than
Letter of Credit fees:


BANK OF AMERICA, N.A.
100 Federal Street
Boston, Massachusetts 02110
Mail Code: MA5-100-07-07
Attn:    M. Fay Green
Telephone: (617) 434-2537
Facsimile: (617) 434-2152
Electronic Mail: myrna.f.green@bankofamerica.com
Account No.1093601001000

Schedule 9.02, Page 2



--------------------------------------------------------------------------------




Ref:Company No.493
ABA# 026009593


with a copy to:


Goulston & Storrs P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attn: James H. Lerner, Esq.
Telephone: (617) 574-3525
Facsimile: (617) 574-7607
Electronic Mail: jlerner@goulstonstorrs.com


Lending Office for Letters of Credit and
payments with respect thereto, including
Letter of Credit fees:


BANK OF AMERICA, N.A
Attn: Kathy Hudson CT2-515-BB12.
Transaction Processing
70 Batterson Park Road
Farmington, CT 06032


Fax Advance and Payment Requests to:
(888) 841-8160


Notices (other than Requests for L/C Credit Extensions):


BANK OF AMERICA, N.A.
100 Federal Street
Boston, Massachusetts 02110
Mail Code: MA5-100-08-13
Attn:    Mr. Scott W. Vokey
Telephone: (617) 434-1472
Facsimile: (617) 434-1279
Electronic mail: scott.w.vokey@baml.com





Schedule 9.02, Page 3



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ,
To:    Bank of America, N.A.
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Reimbursement Agreement,
dated as of December 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), between iRobot
Corporation, a Delaware corporation (the “Borrower”) and Bank of America, N.A.
(the “Lender”).
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the Lender
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]

Exhibit A, Page 1



--------------------------------------------------------------------------------




[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date specified therein.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, ____.
iRobot Corporation




By: _________________________
Name: _______________________
Title: _________________________
 
For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.    Section 7.11(a) – Total Funded Debt/Adjusted EBITDA.
A.    Total Funded Debt                            $____
B.    Net Income:

Exhibit A, Page 2



--------------------------------------------------------------------------------




Plus to the extent deducted from Net Income
1.    Interest Charges:                        $____
2.    Depreciation and Amortization Expense:            $____
3.    Extraordinary Losses:                    $____
4.    Non-Cash Expenses related to compensation:         $____
5.    Expenses associated with merger and acquisition expenses:$ ____
Minus to the extent added to Net Income
1.    Extraordinary Gains:                        $____
2.    All Non-cash items:                        $____
Adjusted EBITDA:                                    $ ______
C.    Maximum Requirement A/B                        3.50 to 1.0
II.    Section 7.11(b) – Interest Coverage.
A.    EBIT                                    $____
B.    Interest coverage                            $_______
C.    Minimum Requirement (A/B)                        3.0 to 1



Exhibit A, Page 3



--------------------------------------------------------------------------------




EXHIBIT E
OPINION MATTERS
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
•    Section 5.01(a), (b) (c) and (d)
•    Section 5.02
•    Section 5.03
•    Section 5.04
•    Section 5.06
•    Section 5.14(b)



Exhibit E, Page 1

